Case 4:13-cr-O0008-LGW-CLR Document 78 Filed 12/10/20 Page 1 of 4

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

Southern District of Georgia
Savannah Division

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. ) (For Revocation of Probation or Supervised Release)
Richard Bruce Salyer, Jr. )
) Case Number: 4:13CRO0008-1
USM Number: —17907-021
) Martin Gregory Hilliard

 

Defendant’s Attorney .

THE DEFENDANT:
X] admitted guilt to violation of a mandatory condition of the term of supervision.

L was found in violation of conditions(s) after denial of guilt. -

 

The defendant is adjudicated guilty of these offenses:
Violation Number Nature of Violation Violation Ended

l The defendant failed to report to the probation office in the district to which he June 25, 2020
was released within 72 hours of release from the custody of the Bureau of
Prisons (mandatory condition).

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

CL) The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

 

Last Four Digits of Defendant’s Soc. Sec: 4907

 

 

Defendant’s Year of Birth: 1975 :
Tempo

City and State of Defendant’s Residence:

Port Wentworth, Georgia

 

LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

_“YPreveu ber (a , 20 ZO

Date
Case 4:13-cr-O0008-LGW-CLR Document 78 Filed 12/10/20 Page 2 of 4

 

GAS 245D — (Rev. 09/11) Judgment in a Criminal Case for Revocations
Judgment— Page 2 of 4
DEFENDANT: Richard Bruce Salyer, Jr.
CASE NUMBER: 4:13CRO00008-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of: 1] months.

C _—- The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

Oat O am. CO) p.m. on

 

0 asnotified by the United States Marshal.

OO _ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 _sbefore 2 p.m. on

 

O _asnotified by the United States Marshal.

Os asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

» with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 4:13-cr-O0008-LGW-CLR Document 78 Filed 12/10/20 Page 3 of 4

 

GAS 245D (Rev, 09/11) Judgment in a Criminal Case for Revocations

: Judgment— Page 3 of 4
DEFENDANT: Richard Bruce Salyer, Jr.
CASE NUMBER: 4:13CR00008-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Trafficking Act Assessment Fine Restitution
TOTALS 5 § $4,200 $
(1 ~The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
([]. The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ $

CO Restitution amount ordered pursuant to plea agreement $

(J ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 ~The court determined that the defendant does not have the ability to pay interest and it is ordered that:

C the interest requirement is waived for Ol fine’ CO © restitution.
CL the interest requirement for O Ofine”=«©CD CC srestitution is modified as follows:
() The court determined that the defendant is (J indigent ( non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 4:13-cr-O0008-LGW-CLR Document 78 Filed 12/10/20 Page 4 of 4

 

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations
Judgment— Page 4 of 4
DEFENDANT: Richard Bruce Salyer, Jr.
CASE NUMBER: 4:13CR00008-1
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [1 Lump sum payment of $ due immediately, balance due

Cj snot later than ,or
C1 in accordance Oc, OF DOD E,or (] _ F below; or

() Payment to begin immediately.
C ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (c.g., 30 or 60 days) after the date of this judgment; or
D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E  [( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F [) Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

© Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

CL) = The defendant shall pay the cost of prosecution.
[C1] The defendant shall pay the following court cost(s):

CL The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
